Citation Nr: 1446913	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  06-39 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for migraines, to include as secondary to the  service-connected lumbar spine degenerative joint disease with spinal stenosis and degenerative disc disease (hereinafter "lumbar spine disability").

2.  Entitlement to service connection for cervical spine disability, to include as secondary to the service-connected lumbar spine disability.

3.  Entitlement to a total disability rating based on individual unemployabiliity due to service-connected disabilities (TDIU) prior to February 19, 2009. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to February 1980 and from March 1980 to June 1989.

This matter come before the Board on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California; jurisdiction of the appeal has since been transferred to the RO in Portland, Oregon.

In March 2011, the Board found that a claim for TDIU was raised by the record and was part and parcel of the Veteran's claim for increase involving the service-connected lumbar spine disability (which was decided therein) and remanded the matter for development and adjudication by the RO.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The claims were most recently before the Board in February 2014 and remanded for further development and adjudication.  

In August 2014, the RO awarded TDIU effective from February 19, 2009.  The claim has been recharacterized accordingly as it appears on the cover page of the instant decision.

The claims for service connection for a cervical spine disability and TDIU prior to February 19, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 1974 to February 1980 and from March 1980 to June 1989.

2.  On August 23, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim of service connection for migraines, to include as secondary to the service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim of service connection for migraines, to include as secondary to the service-connected lumbar spine disability,
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn his claim of service connection for migraines, to include as secondary to the service-connected lumbar spine disability.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim of entitlement to service connection for migraines, to include as secondary to the service-connected lumbar spine disability, is dismissed.


REMAND

The claim of service connection for a cervical spine disability must be remanded for an addendum VA medical opinion.  38 U.S.C.A. § 5103A.  In pertinent part, the April 2014 VA examiner opined it was less likely as not that the Veteran's cervical spine condition had its onset during military service.  The examiner reasoned that there was no objective evidence that his neck condition started in service; however, the examiner failed to address service treatment records documenting treatment of neck pain, strain, and spasm dated between 1982 and 1989.  The examiner also failed to refer to an x-ray of the cervical spine dated in August 1989 showing loss of lordosis.  The Board notes the March 2010 VA examiner referenced some of the in-service complaints delineated above, but rendered a negative opinion on direct causation as there was no objective evidence of a current cervical spine disability at the time of examination.  The presence of a current neck disability is not in dispute, the Veteran has been diagnosed with chronic cervical strain.  The examiner is asked to address the specific questions set forth in the numbered paragraphs below. 

Consideration of the claim for TDIU prior to February 19, 2009,  is deferred since the outcome of the claim of service connection for a cervical spine disability may impact the TDIU issue.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the VA examiner who conducted the April 2014 VA examination, if available.  Otherwise, the opinion must be sought from a similarly qualified provider.  The examiner must opine as to whether it is at least as likely as not (50% probability or greater) that the Veteran's chronic cervical strain had its onset during and/or was caused by his active military service or within one year of separation from military service.  

In answering this question, the examiner must address service treatment records dated between 1982 and 1989 which contain complaints of neck pain and diagnoses of strain and spasm (December 1982, neck pain from heaving lifting, diagnosed with spasm and strain; July 1984, chronic neck pain since 1981, probably related to heavy weight lifting, x-rays normal; January (year unclear), strained neck while lifting weights, muscle spasms present; January 1989, cervical pain; and May 1989, neck sore, apply hot packs).  The examiner must also make reference to an August 1989 x-ray showing a loss of lordosis in the cervical spine.

The examiner must provide the complete rationale for all opinions expressed.  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


